Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a medical imaging device for imaging a patient during a medical imaging process, the medical imaging device comprising: a housing including: a bore extending in a lateral direction between a proximal end and a distal end, wherein the bore is configured to accommodate at least a portion of the patient extending in the lateral direction during the medical imaging process, wherein a cross-section of the bore has a circumference defined by a bore wall; an imager configured to generate images of the patient as the patient extends in the lateral direction within the bore; a ventilation channel located at the proximal end and/or the distal end of the bore and formed between a first duct portion and a second duct portion, the ventilation channel comprising an air inlet at a first end and an outlet at a second end, the outlet having an opening into the bore, wherein the opening extends around at least a portion of the bore circumference; and at least one lighting circuit, positioned between the first duct portion and second duct portion at  the opening of the ventilation channel and positioned radially inwards from the bore wall, and wherein the at least one lighting circuit is configured to illuminate the bore, wherein the ventilation channel is configured to allow air to pass through the ventilation channel and over the at least one lighting circuit, wherein the at least one lighting circuit comprises one or more light emitting diodes having a direction of light emission that is substantially parallel to the lateral direction in combination with all other elements in claim 1.

Regarding claims 2-5, 7-15 and 21, the claims are allowed as they further limit allowed claim 1.
Regarding claim 15, the prior art of record does not teach alone or in combination a lighting circuit positioned within a ventilation channel of a medical imaging device comprising a bore extending in a lateral direction between a proximal end and a distal end, a ventilation channel located at the proximal end and/or the distal end of the bore and formed between a first duct portion and a second duct portion, the ventilation channel comprising an air inlet at a first end and an outlet at a second end, the outlet having an opening into the bore, wherein the opening extends around at least a portion of a circumference of the bore, wherein the lighting circuit is positioned between the first duct portion and second duct portion at the opening of the ventilation channel and comprises: one or more light emitting diodes having a direction of light emission that is parallel to a plane of a printed circuit board and wherein the lighting circuit is positioned radially inwards from a bore wall in combination with all other elements in claim 15.

Regarding claims16-20, the claims are allowed as they further limit allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858